ORDER
WANGELIN, District Judge.
This matter is before the Court on the alternative motions of the defendant to dismiss the complaint or for a more definite statement. The complaint alleges that defendant committed racially discriminatory acts in violation of Title VII of the Civil Rights Act. Oral arguments were held on September 7, 1973.
One basis for defendant’s motion to dismiss is that this action may not be maintained since substantially the same charge was presented and is pending in a separate action filed in another Division of this Court by Buck Green, the aggrieved party, on his own behalf and behalf of a similarly situated class of persons on November 7, 1972, Buck Green, et al. v. Missouri Pacific Railroad Company, E.D.Mo., Cause No. 72 C 702(4). Plaintiff filed the instant action on April 5, 1973, pursuant to 42 U.S.C. § 2000e-5(f) (1) and (3).
The Court after perusing the files, statutes and relevant legislative histories has determined that the intent of Congress was to avoid a multiplicity of lawsuits under this Act. (see House Report No. 92-238, 1972 U.S.Code Cong. *454& Admin.News, p. 2148, in accord Crump v. Wagner Electric Corp., E.D. Mo., 369 P.Supp. 637.)
To dismiss the instant action would not deprive the plaintiff a remedy as 42 U.S.C. § 2000e-5(f) (1) provides for the Commission’s intervention in a civil action brought by the aggrieved party.
The Court can find no purpose in proceeding with two independent lawsuits which arise from the same fact situation, present identical issues and only differ as to the prayer for relief. Therefore, this Court will dismiss the instant action without prejudice and the plaintiff may make application to intervene in Cause No. 72 C 702(4). Accordingly,
It is hereby ordered that defendant’s motion to dismiss be and is sustained and the action is hereby dismissed without prejudice.
It is further ordered that defendant’s motion for a more definite statement be and is denied as moot.